ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 06/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a method comprising…analyzing the first audio data to determine if noise associated with air leaking from a mask is occurring, the mask being coupled to a respiratory device supplying pressurized air, the mask being configured to engage a user during a sleep session to aid in directing the supplied pressurized air to an airway of the user; responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, or (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), further analyzing the second audio data to determine if a bed partner of the user is presently disturbed, and causing a speaker to emit sound based on the further analysis of the first audio data and the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed, wherein the emitted sound aids in masking the noise associated with the air leaking from the mask including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 44, the prior art of record fails to disclose or render obvious a system for masking noises generated during use of a respiratory device, the system comprising…a mask coupled to the respiratory device, the mask being configured to engage a user during a sleep session to aid in directing the supplied pressurized air to an airway of the user; a speaker … a memory … 4822-2465-3818 084058-0000016a control system including one or more processors configured to execute the machine-readable instructions to: analyze the first audio data to determine if noise associated with air leaking from the mask is occurring; responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, or (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), further analyze the second audio data to determine if a bed partner of the user is presently disturbed; and responsive to the further analysis of the second audio data resulting in a determination that the bed partner is presently disturbed, cause the speaker to emit the sound, wherein the emitted sound aids in masking the noise associated with the air leaking from the mask including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 44. 
Prior art US 20080078248 A1 to Farbarik; John M. discloses a breathing assistance system having active noise control the includes a gas delivery system, a patient interface, a connection system, and a noise control system. The gas delivery system supplies breathing gas to a patient via the connection system and the patient interface. The noise control system includes a processor, a speaker, a reference signal source, and a feedback sensor. The processor generates noise control signals to be output by the speaker for canceling noise caused by a noise source of the breathing assistance system. The reference signal source communicates reference signals associated with the noise source. The feedback sensor detects noise caused by the noise source and noise control signals output by the speaker, and communicates to the processor feedback noise signals based on the detected noise. The processor generates the noise control signals based at least on the reference signals and the feedback noise signals. However, Farbarik does not disclose the use of a second microphone to determine whether a bed partner is disturbed nor all the features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
Prior art US 20130070934 A1 to Kuo; Sen M. discloses  an electronic pillow including a pillow unit encasing at least one error microphone and at least one loudspeaker in electrical connection with a controller unit, the pillow unit also including a power source, and a reference sensing unit including at least one reference microphone in electrical connection with the controller unit, the controller unit including an algorithm for controlling interactions between the error microphone, loudspeaker, and reference microphone. Kuo further discloses  a method of abating unwanted noise, by detecting an unwanted noise with a reference microphone, analyzing the unwanted noise, producing an anti-noise corresponding to the unwanted noise in a pillow, and abating the unwanted noise. However, Kuo does not disclose  determining a status of being disturbed for the bed partner nor all the features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
Prior art US 20100258123 A1 to Somaiya; Chinmayee et al. discloses systems and/or methods for treating sleep-disordered breathing (SDB). Specifically, systems and/or methods are provided that compute snore based on noises measured during expiration and inspiration, and set patient leak utilizing the vent flow level, change treatment pressure thresholds after measuring patient improvement by monitoring a variable correlated with actual delivery pressure and provide pressure according to motor speed. However, Somaiya does not disclose all the features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
However, none of the prior discloses all the other features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
As per dependent claims 4-19 which depend upon independent base claim 1, dependent claims 4-19 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 46-55 which depend upon independent base claim 44, dependent claims 46-55 are allowable due to their direct/indirect dependency on allowable base claim 44. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/
Primary Examiner, Art Unit 3791                                                                                                                                                                                            June 29, 2022